Title: To George Washington from William De Hart, 4 July 1781
From: De Hart, William
To: Washington, George


                  
                     Sr
                     Jersey Huts. July 4th 81
                  
                  Herewith I Transmit to your Excellency the Proceedings of a Court Martial of which I was President.
                  John Cully Tried & Convicted ofDesertion—his Confession’s is Also Enclos’d the first was made to Col. Dayton the Second to Me.  I Inform’d him at the time of his Confession I had nothing to Promise him but that Should Any thing Appear in it that merited your Excellencys Attention I should Transmit it to you for your Consideration how far in that Case he was An Object of Mercy.  Col. Dayton will also write to you on that subject.  he Knows his merits & Demerits better than me.
                  Corporal Wm Jibbs also Condem’d for Marauding. his Crime is Agravated by his being on Duty.  A man of Bad Character the Offence he Comitted was in Company with a soldier & an Inhabitant in Arms in the Night, the Plunder not less in Value than £20. or £30.  I wish the minutes of the Court martial on that Head had been fuller.
                  the Court wished me to Inform you that Agreeable to the recommendation for mercy they Desire Davis may be Pardon’d he will be a useful soldier tho I Cannot think it of Jibbs.
                  Mr Adam’s Comisary of Prisoners Comes Next.
                  Mr Halsted, & Frazer the Evidence Refer’d to, were Properly Notic’d the Court Adjour’d One Day for their Attendance in the Afternoon they Call’d at my Quarters I Inform’d Halsted of the Opportunity the Court had given him of Prosecuting or giving Testimony in the Case of Mr Adam’s he Inform’d me that the Charges did not Come within his Knowledge and were not Agreeable to his wishes.  I Advised him to Attend the next Day—he Declin’d it the Court Afterwards Proceeded to give Judgement.  such as it is I Transmit to Your Excellency.  I Am Sr Your Most Hum. Servt
                  
                     Wm D.Hart
                     
                  
                Enclosure
                                    
                     
                        
                           c.4 July 1781
                        
                     
                     The Examination of John Cully on oath.
                     Sayeth that he the sd Cully & others were brought from Staten Island in the gun boat & the first person he met was Isaac Fitsworth’s sister—that he told her he came from Staten Island—& she secreted him with Caleb Swezy & Peter Miller one day—that Randolph came to the house where they were secreted & took them to his own house where they were secreted three days & nights—from thence they proceeded to Caleb Swezy’s own house when Mrs Swezy told them that they could not come in for the people were in search of them from thence they proceeded to his father’s barn where they stayed one day and Swezy’s brother Benjamin brought them provision—the next night they proceeded to Fox Hill and lay in the woods three days & three nights & the sd Benjamin Swezy brought them provisions—they then proceeded to Scooley’s mountain & staid at a house two days the man’s name not known, they came from there to fox hill again where the said Benjn Swezy met them & gave them provisions & brought one Anthony Sharp with him—they went from thence to Lomenton where they lay in the woods & see no body—they stayed there untill they had single’d out the horses & the night they were to return they took five Horses one of which they let go—after takeing the horses they went to — Randolph’s & that Randolph knew they had stolen horses,  Randolph, and the above Randolph is half Brother to Issaac Fitsworth, they then proceeded to Cornelius Bises, who directed them the way to Amboy, knowing they were from Staten Island from thence they proceeded to Sandy point where the gun boat was to meet them, but not coming as they expected they each one made the best of his way, & I was taken up on the road by an inhabitant, the Deponent further Saith, that in April myself Isaac Fitsworth, Samuel Grover, Thomas Credack & Willm Griffin landed above blazing Star—from thence they proceeded to Qiblle Town & parted— Isaac Fitsworth, Samuel Grover, & Thomas Credack went one way & myself & Griffin went to the widow Robins’s who left the house on our arrival—but her son Lewis secreted us that day & night & the next day when John Meseaseson came to the house & took Griffin home with him & return’d after Supper—the second night Isaac Fitsworth sent Cornelius Bice to tell me where we should meet & sd Bice did conduct us to the place where we did all meet.  after meeting we proceeded to Gersham Fraze’s where we received refreshment from thence to John Decamp’s where we took four horses & from thence to Nehemiah Hand’s where we took four horses more—we then proceeded to John Marsh’s the 3d and offered him a half Joe to pilot us on the road but he refused saying he was not well—from thence we proceeded to Trembly’s Point where the gun boat met us and conducted us with our horses to the other side—And further sayeth That at another time David Oliver came over from Jersey and informed us that the same night there was to be a spinning frolick at the house of James Decamp & that Coll Jaques with others were to be there—that sd David Oliver came over with the party from the Island & proceed up to Decamp’s orchyard & sat under the fence in order to consult, for attacking the house, after we had concluded not to attack the house we went back, and Oliver went to Charles Teachers barn, and brought off a horse and over took us as we proceeded on the road toward Trembly’s point, where one richd Jones fell in with us, who Inform’d us that he knew of three men who lay conceald and wanted to get to Staten Island, we then halted in the field untill David Oliver brought the men to us, the party then proceeded to Tremply’s point except myself, Wm Griffin and reuben Randolph, who were conceald by richd Jones in David Shotwells chamber that night and all the next day, and the next night proceeded on the road to Carlile Browns, where we fell in with Danl Moore who knew and shook hands with at said Browns we took three horses and then proceeded to new Blazing Star where we met the gun boat which conveyed us to Island, and further saith that he saw Isaac Fitsworth Richd Laurance Wm Griffin Robt Woodworth & reuben Randall when they brought over to Staten Island seven horses, six of which they took from Moses Taquist and one from Lambert D. Camp, and cannot say more of their proceedings as I was not over with them at that time.
                     
                     £100 each.
                     Anthony Sharp
                     John Sharp
                     Jacob Scuyler
                     Wilm Welch
                     Frederick Terryberry
                     
                     £100 each.
                     Philip Ternberger
                     John Sharp
                     Jacob Schuyler
                     Wilm Welch
                     Frederick Terryberry
                     
                     Genl Washington
                     No.1.
                     Janary or the first of Febry in the yare of 1780 Abel Heatfeald Came Over from Elebeth Town And Convaid Cornil Boscerk Over to the Said Town And Maid them all Priners Which he maid his ascape Mr Tunuson the Saim time We Lay Conseald at Randels the Said Tunuson Recorted the Said hous and Derected us the Rode he Noing Where We Came from the Said Tunuson Kept the biger Hors that We Tok On Our Retun from Black River We Colde At the House by Sweasy torg Whare the yong man Came out and Gave me a Gun For Sweasy he Ast Me If Sweasy Was thare I told Him he Was Which he Cam and had Long Dis Corse With the Said Sweasy his Naim I Cant Recalate the Said Sweasy Told me he had Ben Conseald thare Befor. 
                     Cullys Own ConfessionI think the Prisoner Reffd to was Major Eccleston & his Party.
                     
                        W.D.H.
                     
                        
                     
                     
                  
                  
               